IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                Fifth Circuit

                                                             FILED
                                                        November 12, 2008
                            No. 08-60632
                          Summary Calendar             Charles R. Fulbruge III
                                                               Clerk




TIMOTHY G. PRYER,
Himself and on Behalf of Some Twelve Hundred Others,

                                      Plaintiff-Appellant,

v.

HALEY BARBOUR, Mississippi Governor,
Individually and in Official Capacity;
JIM HOOD, Mississippi Attorney General,
Individually and in Official Capacity;
PAUL S. FUNDERBURK, Judge,
Individually and in Official Capacity;
THOMAS J. GARDNER, III, Judge,
Individually and in Official Capacity;
SHARION AYCOCK, Former Judge,
Individually and in Official Capacity;
JOHN R. YOUNG, District Attorney,
Individually and in Official Capacity;
LORI NAIL BASHAM, Public Defender,
Individually and in Official Capacity;
JOHN HELMERT, Public Defender,
Individually and in Official Capacity,

                                      Defendants-Appellees.
                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                                 No. 3:07-CV-707




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Timothy Pryer, a Mississippi inmate appearing pro se, sued various public
officials, requesting their removal from office. In a thorough and convincing
Memorandum Opinion entered May 20, 2008, the district court explained why
this action is entirely frivolous. The court dismissed with prejudice for failure
to state a claim.
       Essentially for the reasons given by the district court, we DISMISS the
appeal as frivolous. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2